Exhibit 10.6

Opening Transaction

 

To:    SunPower Corporation From:   

Deutsche Bank AG, London Branch

1 Great Winchester St.

Winchester house

London EC2N 2DB

Re:    Issuer Warrant Transaction Ref. No:    328335 Date:    April 28, 2009

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG acting
through its London Branch (“Dealer”) and SunPower Corporation (“Counterparty”).
This communication constitutes a “Confirmation” as referred to in the Agreement
specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER OR DEALER UNDER
THE U.S. SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES
INC. (“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND
HAS NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) as published by
ISDA as if Dealer and Issuer had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section



--------------------------------------------------------------------------------

5(a)(i) with the word “first”, (iii) the election that the “Cross Default”
provisions of Section 5(a)(vi) shall apply to Issuer and Dealer, each with a
“Threshold Amount” of USD25 million and 2% of Dealer’s shareholders’ equity,
respectively, (iv) the deletion of the phrase “, or becoming capable at such
time of being declared,” in the seventh line under Section 5(a)(vi) of the
Agreement and (v) the election that “Credit Event Upon Merger” under
Section 5(b)(iv) shall apply to Issuer and Dealer). The Transaction shall be the
only Transaction under the Agreement.

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions. The terms of the
particular Transaction to which this Confirmation relates are as follows:

 

General Terms:  

Trade Date:

  April 28, 2009

Effective Date:

  May 4, 2009, or such other date as agreed between the parties, subject to
Section 8(l) below

Components:

  The Transaction will be divided into individual Components, each with the
terms set forth in this Confirmation, and, in particular, with the Number of
Warrants and Expiration Date set forth in this Confirmation. The payments and
deliveries to be made upon settlement of the Transaction will be determined
separately for each Component as if each Component were a separate Transaction
under the Agreement.

Warrant Style:

  European

Warrant Type:

  Call

Seller:

  Issuer

Buyer:

  Dealer

Shares:

  The Class A Common Stock of Counterparty, par value USD0.001 per share (Ticker
Symbol: “SPWRA”).

Number of Warrants:

  For each Component, as provided in Annex A to this Confirmation.

Warrant Entitlement:

  One Share per Warrant

Strike Price:

  USD38.50

Premium:

  USD31,950,450

Premium per Warrant:

  USD8.1497

Premium Payment Date:

  The Effective Date

Exchange:

  Nasdaq Global Select Market

Related Exchange:

  All Exchanges Procedures for Exercise:  

In respect of any Component:

 

 

2



--------------------------------------------------------------------------------

Expiration Time:

  Valuation Time

Expiration Date:

  As provided in Annex A to this Confirmation (or, if such date is not a
Scheduled Trading Day, the next following Scheduled Trading Day that is not
already an Expiration Date for another Component); provided that if that date is
a Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent may elect in its discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction). “Final Disruption
Date” means August 20, 2014. Notwithstanding the foregoing and anything to the
contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date, the Calculation Agent may determine that such Expiration Date
is a Disrupted Day only in part, in which case (i) the Calculation Agent shall
make adjustments to the Number of Warrants for the relevant Component for which
such day shall be the Expiration Date and shall designate the Scheduled Trading
Day determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component and (ii) the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on transactions in the Shares on such Disrupted Day effected before the
relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended. Any day on which the Exchange is scheduled to close
prior to its normal closing time shall be considered a Disrupted Day in whole.
Section 6.6 of the Equity Definitions shall not apply to any Valuation Date
occurring on an Expiration Date.

Market Disruption Events:

  The first sentence of Section 6.3(a) of the Equity Definitions is hereby
amended (A) by deleting the words “during the one hour period that ends at the
relevant Valuation Time, Latest Exercise Time, Knock-in Valuation Time or
Knock-out Valuation Time, as the case may be” in the third, fourth and fifth
lines thereof, and (B) by replacing the words “or (iii) an Early Closure.” by
“(iii) an Early Closure, or (iv) a Regulatory Disruption.”   Section 6.3(d) of
the Equity Definitions is hereby amended by deleting the remainder of the
provision following the term “Scheduled Closing Time” in the fourth line
thereof.

 

3



--------------------------------------------------------------------------------

Regulatory Disruption:

  Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M), for Dealer to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify Issuer
as soon as reasonably practicable that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.

Automatic Exercise:

  Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile Number and Contact Details for purpose of Giving
Notice:

  Attn: Dennis Arriola/CFO   Telephone: (408) 240-5574   Facsimile: (408)
240-5404   With a copy to:   Attn: Bruce Ledesma/GC   Facsimile: (510) 540-0552
Settlement Terms:  

In respect of any Component:

 

Settlement Currency:

  USD

Net Share Settlement:

  On each Settlement Date, Issuer shall deliver to Dealer a number of Shares
equal to the Number of Shares to be Delivered for such Settlement Date to the
account specified by Dealer and cash in lieu of any fractional Shares valued at
the Relevant Price on the Valuation Date corresponding to such Settlement Date.
If, in the reasonable judgment of Dealer, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.

 

4



--------------------------------------------------------------------------------

  The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

Number of Shares to be Delivered:

  In respect of any Exercise Date, subject to the last sentence of Section 9.5
of the Equity Definitions, the product of (i) the Number of Warrants exercised
or deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and
(iii) (A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.

VWAP Price:

  For any Valuation Date, the volume weighted average price per Share on the
Exchange for the regular trading session (including any extensions thereof) of
the Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session), as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the regular trading session) on such Valuation Date, on Bloomberg page
“SPWRA.UQ <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent using a volume weighted method).

Other Applicable Provisions:

  The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, as if “Physical
Settlement” applied to the Transaction. Adjustments:  

In respect of any Component:

 

Method of Adjustment:

  Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.

Extraordinary Dividend:

  Any cash dividend or distribution on the Shares with an ex dividend date
occurring on or after the Trade Date and on or prior to the date on which Issuer
satisfies all of its delivery obligations hereunder.

 

5



--------------------------------------------------------------------------------

Calculation Agent Adjustment for Extraordinary Dividend:

  If an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend. Extraordinary Events:  

Consequences of Merger Events:

 

(a)    Share-for-Share:

  Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

  Cancellation and Payment (Calculation Agent Determination), provided that the
Calculation Agent may elect Component Adjustment

Tender Offer:

  Applicable

Consequences of Tender Offers:

 

(a)    Share-for-Share:

  Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

  Modified Calculation Agent Adjustment

New Shares:

  In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors)”.

Modified Calculation Agent Adjustment:

  With respect to any Merger Event to which Modified Calculation Agent
Adjustment applies, as a condition precedent to the adjustments contemplated in
Section 12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected
Shares and the entity that will be the Issuer of the New Shares shall, prior to
the Merger Date, have entered into such documentation containing
representations, warranties and agreements relating to securities law and other
issues as Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that

 

6



--------------------------------------------------------------------------------

  it could make under Section 12.2(e)(i) of the Equity Definitions will produce
a commercially reasonable result, then the consequences set forth in Section
12.2(e)(ii) of the Equity Definitions shall apply.

Reference Markets:

  For the avoidance of doubt, and without limiting the generality of the
foregoing provisions, any adjustment effected by the Calculation Agent pursuant
to Section 12.2(e) and/or Section 12.3(d) of the Equity Definitions may be
determined by reference to the adjustment(s) made in respect of Merger Events or
Tender Offers, as the case may be, in the convertible bond market.

Modified Calculation Agent Adjustment:

  For greater certainty, the definition of “Modified Calculation Agent
Adjustment” in Sections 12.2 and 12.3 of the Equity Definitions shall be amended
by adding the following italicized language to the stipulated parenthetical
provision: “(including adjustments to account for changes in volatility,
expected dividends, expected correlation, stock loan rate or liquidity relevant
to the Shares or to the Transaction) from the Announcement Date to the Merger
Date (Section 12.2) or Tender Offer Date (Section 12.3)”

Nationalization, Insolvency or Delisting:

  Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.

Additional Disruption Events:

 

(a) Change in Law:

  Applicable; provided that Section 12.9a(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word “Shares” with “Hedge
Positions”; (ii) by adding the phrase “or public announcement of” immediately
after the phrase “due to the promulgation of or” in the third line thereof and
adding the phrase “formal or informal” before the word “interpretation” in the
same line; and (iii) immediately following the word “Transaction” in clause (X)
thereof, adding the phrase “in the manner contemplated by the Hedging Party on
the Trade Date, unless the illegality is due to an act or omission of the party
seeking to elect termination of the Transaction”.

 

7



--------------------------------------------------------------------------------

(b)    Insolvency Filing:

  Applicable

(c)    Hedging Disruption:

  Applicable

(d)    Increased Cost of Hedging:

  Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by adding the parenthetical “(including without limitation the
volatility risk)” after the word “risk” in the fifth line thereof.

(e)    Loss of Stock Borrow:

  Applicable

Maximum Stock Loan Rate:

  3.00% per annum

(f)     Increased Cost of Stock Borrow:

  Applicable

Initial Stock Loan Rate:

  0.30% per annum

Hedging Party:

  Buyer

Determining Party:

  Buyer

Non-Reliance:

  Applicable

Agreements and Acknowledgments Regarding Hedging Activities:

  Applicable

Additional Acknowledgments:

  Applicable

3.      Calculation Agent:

  Dealer. Upon request, the Calculation Agent shall provide to either party
hereto (and any advisers to such party as requested) a reasonably detailed
explanation of any calculation or determination hereunder. The Calculation Agent
shall provide notice to the parties of any calculation or determination
hereunder as soon as commercially reasonably practicable following making such
calculation or determination. Each party shall have the right to bring to the
attention of the Calculation Agent any facts that such party feels may result in
an adjustment or determination hereunder.

4.      Account Details:

 

Dealer Payment Instructions:

The Bank of New York

Bank Routing: 021-000-018

Account Name: Deutsche Bank Securities, Inc.

Account No.: 8900327634

Issuer Payment Instructions:

  To be provided by Issuer.

5.      Offices:

 

The Office of Dealer for the Transaction is:

Deutsche Bank AG, London Branch

1 Great Winchester St.

Winchester house

London EC2N 2DB

The Office of Issuer for the Transaction is:

SunPower Corporation

3939 N. First Street

San Jose, CA 95134

 

 

8



--------------------------------------------------------------------------------

6.      Notices: For purposes of this Confirmation:

(a)    Address for notices or communications to Issuer:

To:

  SunPower Corporation   3939 N. First Street   San Jose, CA 95134

Attn:

  Dennis Arriola/CFO

Telephone:

  (408) 240-5574

Facsimile:

  (408) 240-5404

With a copy to:

 

Attn:

  Bruce Ledesma/GC

Facsimile:

  (510) 540-0552

(b)    Address for notices or communications to Dealer:

To:

  Deutsche Bank Securities, Inc.   60 Wall Street   New York, NY 10005

Attention:

  Peter Barna

Telephone No:

  (212) 250-1689

Facsimile:

  (646) 502-4253

 

  7. Representations, Warranties and Agreements:

(a) In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Issuer represents and warrants to and for the
benefit of, and agrees with, Dealer as follows:

(i) On the Trade Date, (A) none of Issuer and its officers and directors is
aware of any material nonpublic information regarding Issuer or the Shares and
(B) all reports and other documents filed by Issuer with the Securities and
Exchange Commission pursuant to the Exchange Act when considered as a whole
(with the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.

(ii) Without limiting the generality of Section 13.1 of the Equity Definitions,
Issuer acknowledges that Dealer is not making any representations or warranties
with respect to the treatment of the Transaction under FASB Statements 128, 133
(as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6 (or any successor
issue statements) or under any accounting standards including FASB’s
Liabilities & Equity Project.

(iii) Prior to the Trade Date, Issuer shall deliver to Dealer a resolution of
Issuer’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(iv) Issuer is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.

(v) Issuer is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

 

9



--------------------------------------------------------------------------------

(vi) On the Trade Date and the Premium Payment Date (A) the assets of Issuer at
their fair valuation exceed the liabilities of Issuer, including contingent
liabilities, (B) the capital of Issuer is adequate to conduct the business of
Issuer and (C) Issuer has the ability to pay its debts and obligations as such
debts mature and does not intend to, or does not believe that it will, incur
debt beyond its ability to pay as such debts mature.

(vii) Issuer shall not take any action to decrease the number of Available
Shares below the Capped Number (each as defined below).

(viii) The representations and warranties of Issuer set forth in Section 3 of
the Agreement and Section 2 of the Underwriting Agreement dated as of the Trade
Date between Issuer and Credit Suisse Securities (USA) LLC and Deutsche Bank
Securities Inc., as representatives of the Underwriters party thereto (the
“Underwriting Agreement”) are true and correct as of the Trade Date and the
Effective Date and are hereby deemed to be repeated to Dealer as if set forth
herein.

(ix) Issuer understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(x) (A) During the period starting on the first Expiration Date and ending on
the last Expiration Date (the “Settlement Period”), the Shares or securities
that are convertible into, or exchangeable or exercisable for Shares, are not,
and shall not be, subject to a “restricted period,” as such term is defined in
Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer shall not
engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

(xi) During the Settlement Period, neither Issuer nor any “affiliate” or
“affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.

(b) Each of Dealer and Issuer agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c) Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Dealer represents and warrants to Issuer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear a total loss of its investment and its
investments in and liabilities in respect of the Transaction, which it
understands are not readily marketable, are not disproportionate to its net
worth, and it is able to bear any loss in connection with the Transaction,
including the loss of its entire investment in the Transaction, (ii) it is an
“accredited investor” as that term is defined in Regulation D as promulgated
under the Securities Act, (iii) it is entering into the Transaction for its own
account without a view to the distribution or resale thereof, (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws, (v) its financial
condition is such that it has no need for liquidity with respect to its
investment in the Transaction and no need to dispose of any portion thereof to
satisfy any existing or contemplated undertaking or indebtedness and is capable
of assessing the merits of and understanding (on its own behalf or through
independent professional advice), and understands and accepts, the terms,
conditions and risks of the Transaction.

(d) Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties

 

10



--------------------------------------------------------------------------------

hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

(e) Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

(f) Issuer shall deliver to Dealer an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement.

(g) On each anniversary of the Trade Date, Issuer shall deliver to Dealer an
officer’s certificate, signed by an authorized officer, stating the number of
Available Shares (as defined in Section 8(e) below).

 

  8. Other Provisions:

(a) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Issuer shall owe Buyer any amount pursuant to Sections
12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Additional Disruption
Event, as applicable (“Notice of Share Termination”); provided that if Issuer
does not elect to satisfy its Payment Obligation by the Share Termination
Alternative, Buyer shall have the right, in its sole discretion, to elect to
require Issuer to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Issuer’s failure to elect or election to the
contrary; and provided further that Issuer shall not have the right to so elect
(but, for the avoidance of doubt, Buyer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event,
in each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash or (ii) an Event of Default in which Issuer is
the Defaulting Party or a Termination Event in which Issuer is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Issuer’s control. Upon such Notice of Share Termination, the
following provisions shall apply on the Scheduled Trading Day immediately
following the Merger Date, the Tender Offer Date, Announcement Date, Early
Termination Date or date of cancellation or termination in respect of an
Additional Disruption Event, as applicable:

 

Share Termination Alternative:   Applicable and means that Issuer shall deliver
to Dealer the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to Section 12.7 or 12.9 of
the Equity Definitions or Section 6(d)(ii) of the Agreement, as applicable (the
“Share Termination Payment Date”), in satisfaction of the Payment Obligation.
Share Termination Delivery   Property:   A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of
the aggregate amount of a security therein with an amount of cash equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

 

11



--------------------------------------------------------------------------------

Share Termination Unit Price:   The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Issuer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:   In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization, Merger Event or
Tender Offer, a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization, Merger Event or Tender Offer. If such
Insolvency, Nationalization, Merger Event or Tender Offer involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. Failure to Deliver:  
Applicable Other applicable provisions:   If Share Termination Alternative is
applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”. If, in the
reasonable judgment of Dealer, for any reason, any securities comprising the
Share Termination Delivery Units deliverable pursuant to this Section 8(a) would
not be immediately freely transferable by Dealer under Rule 144 under the
Securities Act, then Dealer may elect to either (x) accept delivery of such
securities notwithstanding any restriction on transfer or (y) have the
provisions set forth in Section 8(b) below apply.

(b) Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Buyer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Issuer shall make the election described
in this clause (B) with respect to Shares delivered on all Settlement Dates no
later than one Exchange Business Day prior to the first Expiration Date, and the
applicable procedures described below shall apply to all Shares delivered on the
Settlement Dates on an aggregate basis. (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)

 

12



--------------------------------------------------------------------------------

  (ii) If Issuer makes the election described in clause (b)(i)(A) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) shall be afforded a
reasonable opportunity to conduct a due diligence investigation with respect to
Issuer that is customary in scope for underwritten offerings of equity
securities and that yields results that are commercially reasonably satisfactory
to Buyer or such affiliate, as the case may be, in its discretion; and

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Registration Agreement”) on commercially reasonable terms
in connection with the public resale of such Shares or Share Termination
Delivery Units, as the case may be, by Buyer or such affiliate substantially
similar to underwriting agreements customary for underwritten offerings of
equity securities, in form and substance commercially reasonably satisfactory to
Buyer or such affiliate and Issuer, which Registration Agreement shall include,
without limitation, provisions substantially similar to those contained in such
underwriting agreements relating to the indemnification of, and contribution in
connection with the liability of, Buyer and its affiliates and Issuer, shall
provide for the payment by Issuer of all expenses in connection with such
resale, including all registration costs and all fees and expenses of counsel
for Buyer, and shall provide for the delivery of accountants’ “comfort letters”
to Buyer or such affiliate with respect to the financial statements and certain
financial information contained in or incorporated by reference into the
Prospectus.

 

  (iii) If Issuer makes the election described in clause (b)(i)(B) above:

(A) Buyer (or an affiliate of Buyer designated by Buyer) and any potential
institutional purchaser of any such Shares or Share Termination Delivery Units,
as the case may be, from Buyer or such affiliate identified by Buyer shall be
afforded a commercially reasonable opportunity to conduct a due diligence
investigation in compliance with applicable law with respect to Issuer customary
in scope for private placements of equity securities (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

(B) Buyer (or an affiliate of Buyer designated by Buyer) and Issuer shall enter
into an agreement (a “Private Placement Agreement”) on commercially reasonable
terms in connection with the private placement of such Shares or Share
Termination Delivery Units, as the case may be, by Issuer to Buyer or such
affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all fees and expenses of
counsel for Buyer, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Buyer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and

(C) Issuer agrees that any Shares or Share Termination Delivery Units so
delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon

 

13



--------------------------------------------------------------------------------

delivery by Dealer (or such affiliate of Dealer) to Issuer or such transfer
agent of seller’s and broker’s representation letters customarily delivered by
Dealer in connection with resales of restricted securities pursuant to Rule 144
under the Securities Act, without any further requirement for the delivery of
any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer).

(D) Issuer shall not take, or cause to be taken, any action that would make
unavailable either the exemption pursuant to Section 4(2) of the Securities Act
for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of the
Shares or Share Termination Delivery Units, as the case may be, or the exemption
pursuant to Section 4(1) or Section 4(3) of the Securities Act for resales of
the Shares or Share Termination Delivery Units, as the case may be, by Dealer
(or any such affiliate of Dealer).

(c) Make-whole Shares. If Issuer makes the election described in clause (i)(B)
of paragraph (b) of this Section 8, then Dealer or its affiliate may sell (which
sale shall be made in a commercially reasonable manner) such Shares or Share
Termination Delivery Units, as the case may be, during a period (the “Resale
Period”) commencing on the Exchange Business Day following delivery of such
Shares or Share Termination Delivery Units, as the case may be, and ending on
the Exchange Business Day on which Dealer completes the sale of all such Shares
or Share Termination Delivery Units, as the case may be, or a sufficient number
of Shares or Share Termination Delivery Units, as the case may be, so that the
realized net proceeds of such sales exceed the Freely Tradeable Value. If any of
such delivered Shares or Share Termination Delivery Units remain after such
realized net proceeds exceed the Freely Tradeable Value, Dealer shall return
such remaining Shares or Share Termination Delivery Units to Issuer. If the
Freely Tradeable Value exceeds the realized net proceeds from such resale,
Issuer shall transfer to Dealer by the open of the regular trading session on
the Exchange on the Exchange Trading Day immediately following the last day of
the Resale Period the amount of such excess (the “Additional Amount”) in cash or
in a number of additional Shares (“Make-whole Shares”) in an amount that, based
on the Relevant Price on the last day of the Resale Period (as if such day was
the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e). For the avoidance of doubt,
under no circumstances shall Issuer be obligated to satisfy any Additional
Amount in cash.

(d) Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Buyer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Buyer or any affiliate of Buyer subject to aggregation with Buyer
under such Section 13 and rules or any “group”, as such term is used in such
Section 13 and rules, of which Buyer or any such affiliate of Buyer is a member
or may be deemed to be a member (collectively, “Buyer Group”) would be equal to
or greater than 8 % or more of the outstanding Shares or (ii) Buyer, Buyer Group
or any person whose ownership position would be aggregated with that of Buyer or
Buyer Group (Buyer, Buyer Group or any such person, a “Buyer Person”) under
Section 203 of the Delaware General Corporation Law (the “DGCL Takeover
Statute”) or any state or federal bank holding company or banking laws, or other
federal, state or local regulations or regulatory orders applicable to ownership
of Shares (“Applicable Laws”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership in excess of a number of Shares equal to (x) the number of Shares that
would give rise to reporting or registration obligations or other requirements
(including obtaining prior approval by a state or federal regulator) of a Buyer
Person under Applicable Laws (including, without limitation, “interested
stockholder” or “acquiring person” status under the DGCL Takeover Statute) and
with respect to which such requirements have not been met or the relevant
approval has not been received minus (y) 2% of the number of Shares outstanding
on the date of determination (either such condition described in clause (i) or
(ii), an “Excess Ownership Position”). If any delivery owed to Buyer hereunder
is not made, in whole or in part, as a result of this provision, Issuer’s
obligation to make such delivery shall not be extinguished and Issuer shall make
such delivery as promptly as practicable after, but in no event later than

 

14



--------------------------------------------------------------------------------

one Exchange Business Day after, Buyer gives notice to Issuer that such delivery
would not result in the existence of an Excess Ownership Position. For the
avoidance of doubt, in no event shall Issuer be required to pay cash to Dealer
as a result of this Section 8(d).

(e) Limitations on Settlement by Issuer. Notwithstanding anything herein or in
the Agreement to the contrary, in no event shall Issuer be required to deliver
Shares in connection with the Transaction in excess of 7,840,912 (as such number
may be adjusted from time to time in accordance with the provisions hereof) (the
“Capped Number”). Issuer represents and warrants to Dealer (which representation
and warranty shall be deemed to be repeated on each day that the Transaction is
outstanding) that the Capped Number is equal to or less than the number of
authorized but unissued Shares of the Issuer that are not reserved for future
issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”). In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that
(i) Shares are repurchased, acquired or otherwise received by Issuer or any of
its subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other transactions.
Issuer shall immediately notify Dealer of the occurrence of any of the foregoing
events (including the number of Shares subject to clause (i), (ii) or (iii) and
the corresponding number of Shares to be delivered) and promptly deliver such
Shares thereafter.

(f) Amendments to Equity Definitions. The following amendments shall be made to
the Equity Definitions:

(i) The first sentence of Section 11.2(c) of the Equity Definitions, prior to
clause (A) thereof, is hereby amended to read as follows: ‘(c) If “Calculation
Agent Adjustment” is specified as the Method of Adjustment in the related
Confirmation of a Share Option Transaction, then following the announcement or
occurrence of any Potential Adjustment Event, the Calculation Agent will
determine whether such Potential Adjustment Event has a material effect on the
theoretical value of the relevant Shares or options on the Shares and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and,
the portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and

(ii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “diluting or concentrative” and replacing them with
“material”.

(g) Additional Termination Events. The occurrence of any of the following shall
constitute an Additional Termination Event with respect to which the Transaction
shall be the sole Affected Transaction and Issuer shall be the sole Affected
Party; provided that with respect to any Additional Termination Event, Dealer
may choose to treat part of the Transaction as the sole Affected Transaction,
and, upon the termination of the Affected Transaction, a Transaction with terms
identical to those set forth herein except with a Number of Warrants equal to
the unaffected number of Warrants shall be treated for all purposes as the
Transaction, which shall remain in full force and effect:

(i) Buyer reasonably determines that it is advisable to terminate a portion of
the Transaction so that Buyer’s related hedging activities will comply with
applicable securities laws, rules or regulations;

(ii) the consummation of any transaction (including, without limitation any
merger or consolidation) the result of which is that any Person (as defined
below), directly or indirectly,

 

15



--------------------------------------------------------------------------------

including through one or more wholly owned subsidiaries, becomes the Beneficial
Owner (as defined below) of more than 75% of the voting power of the Issuer’s
capital stock that is at the time entitled to vote by the holder thereof in the
election of the Issuer’s board of directors (or comparable body);

(iii) the adoption of a plan relating to the Issuer’s liquidation or
dissolution;

(iv) the consolidation or merger of the Issuer into any other Person, or the
sale, lease transfer, conveyance or other disposition, in one or a series of
related transactions, of all or substantially all of the Issuer’s assets and
those of the Issuer’s subsidiaries taken as a whole to any Person, other than
(X) any transaction (1) that does not result in a reclassification, conversion,
exchange or cancellation of outstanding Shares and (2) pursuant to which the
holders of 50% or more of the total voting power of all shares of the Issuer’s
capital stock entitled to vote generally in elections of directors immediately
prior to such transaction have the right to exercise, directly or indirectly,
50% or more of the total voting power of all shares of capital stock entitled to
vote generally in elections of directors of the continuing or surviving person
immediately after giving effect to such transaction or (Y) any merger primarily
for the purpose of changing the Issuer’s jurisdiction of incorporation and
resulting in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity; or

(v) the first day on which a majority of the members of the Issuer’s board of
directors are not Continuing Directors (as defined below).

However, an Additional Termination Event will be deemed not to have occurred if
more than 90% of the consideration in the transaction or transactions (other
than cash payments for fractional shares and cash payments made in respect of
dissenters’ appraisal rights) which otherwise would constitute an Additional
Termination Event under clause (ii) or (iv) above consists of shares of common
stock, depositary receipts or other certificates representing common equity
interests traded or to be traded immediately following such transaction on a
United States national securities exchange or are approved for automated
dissemination or quotations of securities prices and, as a result of the
transaction or transactions, the debentures will become convertible into such
common stock, depositary receipts or other certificates representing common
equity interests (and any rights attached thereto) and other applicable
consideration.

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

“Beneficial Owner” includes any Person that would be deemed a “beneficial owner”
under Rule 13d-3 and Rule 13d-5 under the Exchange Act.

“Continuing Directors” means any member of the board of directors of the Issuer
who (i) was a member of the Issuer’s board of directors on the date hereof or
(ii) was nominated for election or elected to the Issuer’s board of directors
with the approval of a majority of the Issuer’s directors who were members of
the board of directors at the time of the new director’s nomination or election.

(h) Extension of Settlement. Dealer may divide any Component into additional
Components and designate the Expiration Date and the Number of Warrants for each
such Component if Dealer determines, in its reasonable discretion, that such
further division is necessary or advisable to preserve Dealer’s hedging activity
hereunder in light of existing liquidity conditions in the cash market or stock
loan market or to enable Dealer to effect purchases of Shares in connection with
its hedging activity hereunder in a manner that would, if Dealer were Issuer or
an affiliated purchaser of Issuer, be in compliance with applicable legal and
regulatory requirements.

(i) Transfer and Assignment. Buyer may transfer or assign its rights and
obligations hereunder and under the Agreement, in whole or in part, at any time
without the consent of Issuer; provided that at any time at which (i) an Excess
Ownership Position exists or (ii) a Hedging Disruption has occurred and is
continuing, if Buyer, in its discretion, is unable to effect a transfer or
assignment to a third party after using its commercially reasonable efforts on
pricing terms reasonably acceptable to Buyer such that an

 

16



--------------------------------------------------------------------------------

Excess Ownership Position or a Hedging Disruption, as the case may be, no longer
exists, Buyer may designate any Scheduled Trading Day as an Early Termination
Date with respect to a portion (the “Terminated Portion”) of the Transaction,
such that such Excess Ownership Position or Hedging Disruption, as the case may
be, no longer exists. In the event that Buyer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment or delivery shall
be made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.

(j) Equity Rights. Buyer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Issuer’s bankruptcy. For
the avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement. For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

 

  (k) Netting and Set-off.

(i) If on any date cash would otherwise be payable or Shares or other property
would otherwise be deliverable hereunder or pursuant to the Agreement or
pursuant to any other agreement between the parties by Issuer to Buyer and cash
would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Buyer to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.

(ii) In addition to and without limiting any rights of set-off that a party
hereto may have as a matter of law, pursuant to contract or otherwise, upon the
occurrence of an Early Termination Date, Buyer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Buyer or any affiliate of Buyer may have to or against
Issuer hereunder or under the Agreement against any right or obligation Buyer or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder. In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind. In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation. In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent. If an obligation or
right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.

(iii) Notwithstanding any provision of the Agreement (including without
limitation Section 6(f) thereof) and this Confirmation (including without
limitation this Section 8(k)) or any other agreement between the parties to the
contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Buyer under any other transaction or

 

17



--------------------------------------------------------------------------------

instrument; (B) Buyer may net and set off any rights of Buyer against Issuer
arising under the Transaction only against obligations of Buyer to Issuer
arising under any transaction or instrument if such transaction or instrument
does not convey rights to Buyer senior to the claims of common stockholders in
the event of Issuer’s bankruptcy and (C) in the event of bankruptcy or
liquidation of Issuer, neither party shall have the right to set off any
obligation that it may have to the other party under the Transaction against any
obligation such other party may have to it under the Agreement, this
Confirmation or any other agreement between the parties hereto, by operation of
law or otherwise. Buyer will give notice to Issuer of any netting or set off
effected under this provision.

(l) Effectiveness. If, prior to the Effective Date, Buyer reasonably determines
that it is advisable to cancel the Transaction because of concerns that Buyer’s
related hedging activities could be viewed as not complying with applicable
securities laws, rules or regulations, the Transaction shall be cancelled and
shall not become effective, and neither party shall have any obligation to the
other party in respect of the Transaction.

(m) Amendment. If the Underwriters party to the Underwriting Agreement exercise
their right to purchase additional convertible notes as set forth therein, then,
at the discretion of Issuer, Dealer and Issuer will either enter into a new
confirmation evidencing additional warrants to be issued by Issuer to Dealer or
amend this Confirmation to evidence such additional warrants (in each case on
pricing terms acceptable to Dealer and Issuer) (such additional confirmation or
amendment to this Confirmation to provide for the payment by Dealer to Issuer of
the additional premium related thereto in an amount to be agreed between the
parties).

(n) Lock Up. Prior to the first anniversary of the Trade Date, if the
Underwriters party to the Underwriting Agreement exercise their right to
purchase additional convertible notes set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants as provided in
paragraph (m) above, Issuer shall not issue or enter into any warrant, a call
option, a variable forward or other derivative linked to the Shares
(collectively, “Warrants”), whether cash settled and/or physically settled
and/or net share settled, without a prior written consent of Dealer which shall
not be unreasonably withheld, unless such Warrants are issued (i) pursuant to
any present or future employee, director or consultant benefit plan or program
of Issuer or any hedging arrangements in respect thereof, (ii) to all Issuer’s
stockholders as a free distribution or a distribution for less than the fair
market value of such Warrants (as determined by the Calculation Agent), (iii) as
part of mandatorily convertible units in a bona fide capital raising transaction
unrelated to the convertible notes sold pursuant to the Purchase Agreement, or
(iv) as part of a bona fide Share repurchase transaction unrelated to the
convertible notes sold pursuant to the Purchase Agreement. “Additional Warrants”
shall equal to the product of (i) the Warrant Entitlement, (ii) the initial
conversion rate of the convertible notes and (iii) the aggregate principal
amount of the additional convertible notes purchased by the Underwriters divided
by USD1,000.

(o) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Issuer, Dealer may
designate any of its affiliates to purchase, sell, receive or deliver such
Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such obligations.
Dealer shall be discharged of its obligations to Issuer to the extent of any
such performance.

(p) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(q) Counterparts. This Confirmation may be executed in several counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

(r) Waiver of Trial by Jury. EACH OF ISSUER AND DEALER HEREBY IRREVOCABLY WAIVES
(ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON BEHALF OF
ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN

 

18



--------------------------------------------------------------------------------

ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF
DEALER OR ITS AFFILIATES OR ISSUER OR ITS AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

(s) Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.

(t) Governing Law. THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).

 

19



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Equity Capital Markets, Facsimile No. (646) 502-4253.

 

Yours faithfully, DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director

DEUTSCHE BANK SECURITIES INC.,

acting solely as agent in connection with the Transaction

By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director

 

Agreed and Accepted By: SUNPOWER CORPORATION By:  

/s/ Dennis V. Arriola

Name:   Dennis V. Arriola Title:   Senior Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.

 

Component Number

  

Number of Warrants

  

Expiration Date

1

   196,022    July 14, 2014

2

   196,022    July 15, 2014

3

   196,022    July 16, 2014

4

   196,022    July 17, 2014

5

   196,022    July 18, 2014

6

   196,022    July 21, 2014

7

   196,022    July 22, 2014

8

   196,022    July 23, 2014

9

   196,022    July 24, 2014

10

   196,022    July 25, 2014

11

   196,022    July 28, 2014

12

   196,022    July 29, 2014

13

   196,022    July 30, 2014

14

   196,022    July 31, 2014

15

   196,022    August 1, 2014

16

   196,022    August 4, 2014

17

   196,022    August 5, 2014

18

   196,022    August 6, 2014

19

   196,022    August 7, 2014

20

   196,038    August 8, 2014

 

2